Pannell, Judge.
The notice of appeal in this case is as follows: “Notice is hereby given that Alton H. Maddox, Jr., *55petitioner above named, hereby appeals to the Court of Appeals from the order entered in this action on July 26, 1968. The Superior Court entered an order on the aforesaid date refusing to sanction second petition for the writ of certiorari or a renewal of a petition for the writ of certiorari.” There is no such described judgment in the record either dated or entered July 26, 1968. (See in this connection Langdale Co. v. Day, 115 Ga. App. 30 (153 SE2d 671); Insurance Co. of North America v. Jewel, 118 Ga. App. 599 (164 SE2d 846), where the described judgment was either dated or entered on the date given in the notice of appeal and jurisdiction was accepted by this court.) A similar situation to that in the present case existed in Walker v. Walker, 222 Ga. 521 (150 SE2d 635). In that case, the notice of appeal was from the order of a named judge “sustaining an oral motion to dismiss appellant’s application for release from the Fulton County jail entered in this action April 4, 1968.” There was an order such as that described, but it was dated and entered on April 11, 1966. The Supreme Court dismissed. We followed the Supreme Court in a similar situation in Hardnett v. U. S. Fidel, &c. Co., 116 Ga. App. 732 (158 SE2d 303), where the judgment described was neither dated nor entered on the date given in the notice of appeal. The appeal here must therefore be dismissed.
Submitted January 7, 1969
Decided January 16, 1969.
J. L. Jordan, for appellant.
Sanders, Mottola & Haugen, Charles Van S. Mottola, for appellee.

Appeal dismissed.


Felton, C. J., and Quillian, J., concur.